M.D. Appeal Dkt.
48 - 2020


                         IN THE SUPREME COURT OF PENNSYLVANIA
                                     MIDDLE DISTRICT


     TERRENCE E. BABB, M.D.                           : No. 24 MAL 2020
                                                      :
                                                      :
                    v.                                : Petition for Allowance of Appeal
                                                      : from the Order of the Superior Court
                                                      :
     GEISINGER CLINIC; PENN STATE                     :
     GEISINGER HEALTH SYSTEM; ROBIN E.                :
     OLIVER, M.D.; AND MICHAEL                        :
     CHMIELEWSKI, M.D. TERRENCE E.                    :
     BABB, M.D.                                       :
                                                      :
                                                      :
                    v.                                :
                                                      :
                                                      :
     GEISINGER CLINIC; GEISINGER HEALTH               :
     SYSTEM                                           :
                                                      :
                                                      :
     PETITION OF: GEISINGER CLINIC                    :


                                              ORDER



    PER CURIAM

            AND NOW, this 17th day of August, 2020, the Petition for Allowance of Appeal is

    GRANTED, LIMITED TO the issue set forth below.              Allocatur is DENIED as to all

    remaining issues. The issue, as stated by petitioner, is:


            Whether the Superior Court and trial court erroneously permitted the
            presumption of at-will employment to be rebutted by a mere preponderance
            of the evidence, as opposed to by clear and direct evidence, in conflict with
            established precedent?